Examiner’s Reasons for Allowance
The applicant’s arguments of 3/8/22 are convincing.  In particular, the examiner agrees the prior art does not disclose a foam ventilation panel with pedestals having only a three way intersection as argued by the applicant and found in the specification, and first and second pedestals having first and second shapes as argued by the applicant and described in the specification, the pedestal shapes can be seen in figure 5 as 62 and 64 which create the “only three way intersection” claimed.  Additionally, there are no pedestal walls extending from first face to second face of the panel.  In order to modify the prior art cited, the ventilation patterns disclosed would be changed to a manner not intended as would the addition of first and second shapes.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633